Citation Nr: 1826305	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, to include as secondary to a service-connected disability and/or due to exposure to herbicides.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability and/or due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968, to include a tour of duty in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that, respectively, denied the claims of service connection for ulcerative colitis and obstructive sleep apnea.

In December 2016, the Veteran and his spouse testified at a personal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with his claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

With regard to the issue of service connection for ulcerative colitis, the Veteran initially asserted that his disability was secondary to his service-connected non-Hodgkin's lymphoma with B-cell lymphoma.  A VA examination report dated in May 2009 concluded that it was less likely than not that the Veteran's ulcerative colitis was secondary to treatment for the service-connected disability.  Thereafter, in September 2014, the Veteran submitted a medical treatise discussing Agent Orange exposure and disease prevalence in Korean Vietnam Veterans.  The treatise identified an increased prevalence in diseases of the digestive system, including ulcerative colitis following herbicide exposure.

Ulcerative colitis is not among the diseases associated with herbicide exposure for purposes of the presumption of diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Nonetheless, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  As such, the AOJ must still address whether there could be a direct link between the Veteran's ulcerative colitis and herbicide exposure, to include affording the Veteran an examination so as to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, the Veteran has asserted that he has obstructive sleep apnea that is due to herbicide exposure in service, as well as, secondary to his service-connected posttraumatic stress disorder (PTSD).  In denying the Veteran's claim, the AOJ did not endeavor to obtain a medical opinion, instead concluding that obstructive sleep apnea was not among the diseases associated with herbicide exposure for purposes of the presumption of diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era.  The AOJ also concluded that there was no sufficient evidence to suggest a link between the obstructive sleep apnea and the service-connected PTSD such that the need for obtaining a medical opinion was triggered.  As indicated above, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Moreover, in June 2017, the Veteran submitted a medical treatise addressing a potential relationship between patients with PTSD and obstructive sleep apnea.  As such, the Board finds that an opinion must be obtained addressing the possible relationship between the Veteran's obstructive sleep apnea, PTSD, and exposure to herbicide.  See McLendon, 20 Vet. App. at 79.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination so as to determine the nature and etiology of his current ulcerative colitis.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed ulcerative colitis had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed ulcerative colitis is etiologically related to exposure to herbicides during his period of active service in the Republic of Vietnam.  In addressing this inquiry, the examiner is requested to consider and discuss the treatise evidence submitted by the Veteran in September 2014 discussing Agent Orange exposure and disease prevalence in Korean Vietnam Veterans.  In rendering this opinion, the examiner may not rely solely on the fact that VA has not included ulcerative colitis in the list of presumptive Agent Orange conditions.

(c)  Is it at least as likely as not that the Veteran's diagnosed ulcerative colitis was caused (in whole or in part) by a service-connected disability (non-Hodgkin's lymphoma with B cell lymphoma; PTSD; peripheral neuropathy of the lower extremities; diabetes mellitus, type II, with erectile dysfunction; bilateral hearing loss; and tinnitus), to include treatment for any such disability?

(d)  Is it at least as likely as not that the Veteran's diagnosed ulcerative colitis is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (non-Hodgkin's lymphoma with B cell lymphoma; PTSD; peripheral neuropathy of the lower extremities; diabetes mellitus, type II, with erectile dysfunction; bilateral hearing loss; and tinnitus), to include treatment for any such disability?

If the Veteran's current ulcerative colitis is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for ulcerative colitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is instructed to concede any reports by the Veteran as to related symptoms experienced during combat service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current obstructive sleep apnea.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed obstructive sleep apnea had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed obstructive sleep apnea is etiologically related to exposure to herbicides during his period of active service in the Republic of Vietnam.  In addressing this inquiry, the examiner is requested to consider and discuss the treatise evidence submitted by the Veteran in September 2014 discussing Agent Orange exposure and disease prevalence in Korean Vietnam Veterans.  In rendering this opinion, the examiner may not rely solely on the fact that VA has not included obstructive sleep apnea in the list of presumptive Agent Orange conditions.

(c)  Is it at least as likely as not that the Veteran's diagnosed obstructive sleep apnea was caused (in whole or in part) by a service-connected disability (to specifically include PTSD, as well as, non-Hodgkin's lymphoma with B cell lymphoma; peripheral neuropathy of the lower extremities; diabetes mellitus, type II, with erectile dysfunction; bilateral hearing loss; and tinnitus), to include treatment for any such disability?

In addressing this inquiry, the examiner is requested to consider and discuss the treatise evidence submitted by the Veteran in June 2017 discussing a relationship between patients with PTSD and obstructive sleep apnea.  

(d)  Is it at least as likely as not that the Veteran's diagnosed obstructive sleep apnea is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (to specifically include PTSD, as well as, non-Hodgkin's lymphoma with B cell lymphoma; peripheral neuropathy of the lower extremities; diabetes mellitus, type II, with erectile dysfunction; bilateral hearing loss; and tinnitus), to include treatment for any such disability?

If the Veteran's current obstructive sleep apnea is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. The examiner is instructed to concede any reports by the Veteran as to any related symptoms experienced during combat service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


